department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny tax_exempt_and_government_entities_division release number rel te legend date org organization name org address dear date xx date address address uil code taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 c is retroactively revoked to january 20xx because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status we previously provided you a report explaining the proposed revocation of your tax- exempt status at that time we informed you of your appeal rights by signing form 6018-a consent to proposed action you indicated that you accept our determination to revoke your organization’s exempt status we have determined that you fail to qualify for exempt status under any other subsection of sec_501 you are required to file federal_income_tax returns on form 1120-pc these returns should be filed with the appropriate service_center for all years beginning january 20xx we have secured form 1120-pc tax returns for the years ended december 20xx december 20xx and december 20xx you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely marsha a ramirez director eo examinations form 886-a rev date schedule number or exhibil explanations of items _ name of taxpayer org crganization name co-1 company cpa tax identification_number year period ended 20xx eee xx cpa date xyz stats organization organizatior the corporation is required to file annual information_return form_990 and employment_tax retums form sec_941 and the form_990 return filed for the year ended december 20xx was examined by te_ge of duty during the initial inspection of the form_990 for 20xx it was noted that the corporation incorrectly reported being exempt under sec_501 on line j in the heading of the return on its form_990 returns filed for the years ended december 20xx december 20xx and december 20xx the corporation reported the following sources of income 20xx 20xx 20xx gifts grants and contributions program service revenue membership dues assessments gross_investment_income other income totals during the examination of the 20xx form_990 it was determined that the primary activity of the corporation is to insure property such as rural buildings farm personnel farm equipment homes and rural commercial buildings owned by its members the corporation maintains an office located at address city xyz the corporation maintained a staff of approximately six employees at this office location staff positions included an office manager customer service representatives and an office assistant the corporation operates a self-funded insurance program that insures property of members within the following counties in the state of xyz city city city city city city city city city city city city city city city city city city and city the corporation offers a mutual farm policy to members which insures property against damage caused by fire lightning explosion riot civil commotion aircraft vehicles smoke and or windstorm cyclone tornado and hail the corporation requires all purchasers of insurance to complete a formal application process each policyholder is considered a member of the corporation and has one vote at each membership meeting the corporation charges a dollar_figure policy fee premiums are billed by the corporation to policyholders two weeks prior to the due_date premiums are invested and accumulated until claims are received from policyholders per audit the corporation collected premiums from policyholders in the amount of s a portion of its risks to ceded to co-1 an unrelated third party insurance_company the corporation ceded reinsurance premiums to co-1 of in 20xx under the terms of the reinsurance agreement co-1 reimburses i sao the sources of income were netted on the 20xx form_990 per audit income and expenses were substantially more than that shown on the ing ar form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page 20f7___ rev date form 886-a explanations of items tax identification_number schedule number or exhibit name of taxpayer org year period ended 20xx a legeni crs organization name co-1 company cpa kx cpa date xyz stati irganizatian rganization the corporation for all losses in excess of dollar_figure per event co-1 is not related to the corporation except through its business relationship claims are reported by policyholders directly to the corporation and are reviewed by the secretary-treasurer whether to assign claims to an independent adjustor smaller less complicated claims are handled through the corporate office in such cases the insured is instructed to obtain estimates for the repair and or replacement of the damaged item s upon receipt of supporting documentation the payment 1s processed in accordance with the policy provisions larger more complicated claims are assigned to an adjustor who is sent any documentation estimates photos invoices etc that was previously obtained from the insured the adjustor will in turn obtain any additional documentation as needed to properly evaluate the claim when the amount of the settlement has been determined all information is sent to the corporation and payment is made in 20xx the corporation paid losses of dollar_figure there is no evidence of any other activities conducted by the corporation the examination also revealed that the actual income and expense items shown on the 20xx form_990 were netted and thus did not accurately reflect the financial position of the corporation in addition certain income on the return was reported as membership dues and assessments when it actually represented premiums collected from policyholders such amounts should have been reported as program service revenue on the form_990 therefore actual income for tax years ended december 20xx december 20xx and december 20xx is summarized below 20xx 20xx 20xx gifts grants and contributions program service revenue premiums membership dues assessments gross_investment_income other income totals although the corporation is operated as an insurance_company since more than half of its business during the year involved the insuring of insurance or reinsuring of insurance risks it does not qualify for tax-exempt status under sec_501 for years subsequent to the implementation of the change in requirements because gross_receipts exceeded the limitation allowed by current law law prior_law form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page 30f7__ form 886-a rev date org explanations of items tax identification_number name of taxpayer legend org organization name co-1 company x date cpa cpa xyz state organization organization schedule number or exhibil year period ended 20xx i r c s01 provides that certain entities are exempt from taxation included in these entities are ijinsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure lr c s01 c a if an entity is a part ofa consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 the prior_law was effective for tax years beginning after date through december 20xx the effective date of the pension funding equity act of 20xx for tax years beginning after december 20xx an organization must meet the following two-part test to qualify for exemption under sec_501 current law l gross_receipts for the year may not exceed dollar_figure and premiums must be or more of the organization’s total gross_receipts mutual insurance_companies must meet either the above test or the following alternative test gross_receipts for the year may not exceed dollar_figure and premiums must be or more of the organization’s total gross_receipts the alternative test for a mutual_insurance_company does not apply if an employee of the company ora member of the employee’s family as defined in sec_2032a is an employee of another company exempt from tax or would be exempt under sec_501 if an organization is in a receivership liquidation or similar proceeding under the supervision of a on april 20xx the new law applies to taxable years beginning after the date such proceeding ends or december 20xx whichever is earlier state court government's position internal_revenue_code sec_501 originally referred only to certain mutual insurance_companies or associations other than life or marine the tax_reform_act_of_1986 tra-86 eliminated the distinction between small_mutual insurance_companies and other small insurance_companies and extended exemption under sec_501 to all eligible small insurance_companies whether stock or mutual prior to the direct or net written premium ceiling was limited to dollar_figure the tax_reform_act_of_1986 increased the direct or net written premium ceiling to dollar_figure per year form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page 4of7___ form 886-a rev date name of taxpayer explanations of items schedule number or exhibit tax identification_number _ year perlod ended 20xx legend org organization name co-1 company xx cpa cea date xyz state organization organization tra also changed the nature of the ceiling_amount for tax exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from to dollar_figure therefore under tra to qualify for exemption as a small insurance_company the direct or net written premiums received by an organization could not exceed dollar_figure for a taxable_year on april 20xx president bush signed h_r the pension funding equity act of 20xx p l one purpose of the legislation was to tighten the rules for property and casualty insurance_companies to qualify as tax-exempt under sec_501 of the code or to elect to be taxed only on their investment_income the bill contained the following comments from the conference_report the limitation to mutual companies and the limitation on employees are intended to address the conferees’ concern about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of companies with gross_receipts under dollar_figure it is intended that the provision not permit the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees the new legislation amended sec_501 for tax years beginning after december 20xx the new law replaced the written premiums test with a gross_receipts and percentage of premiums test the new law placed an overall_limitation on the amount of gross_receipts small insurance_companies could eam for each taxable_year therefore for years beginning after december 20xx small insurance_companies could not have gross_receipts in excess of dollar_figure to qualify for tax-exempt status under sec_501 in addition of its total gross_receipts or more must be derived from premium income the facts present in this case clearly demonstrate that org does not meet the new requirements for tax-exempt status under sec_501 because its gross_receipts for 20xx exceed the dollar_figure limitation imposed by the new law furthermore the corporation also failed to meet the new requirements for exemption under sec_501 for tax years ended december 20xx and december 20xx because gross_receipts exceeded the dollar_figure limitation in those years also form 886-a catalog number 20810w page of 7__ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items schedule number or exhibit tax identification_number year period ended org 20xx organization eo-1 urganization name i i compan x a aa date ope stats 20xx 20xx 20xx gifts grants and contributions program service revenue premiums membership dues assessments gross_investment_income other income totals do gross_receipts exceed the dollar_figure limitation of gross_receipts premiums received do premiums exceed of gross_receipts alternative test do gross_receipts exceed the dollar_figure limitation yes yes yes yes yes yes yes yes ye sec_35 of gross_receipts premiums received do premiums exceed of gross_receipts the principal and alternative gross_receipts tests consist of two parts the corporation must satisfy both parts of the dollar_figure gross_receipts_test or the dollar_figure alternative test in this case the corporation does not meet either the dollar_figure or dollar_figure gross_receipts limitation permitted for small insurance_companies once the corporation failed to dollar_figure and dollar_figure gross_receipts limitations premium percentage component of the principal and alternative tests is moot finally with respect to the corporation’s reporting exemption under sec_501 in the heading of its form_990 returns it was concluded that this reporting was done in error there is no evidence that the corporation’s exemption was modified subsequent to the original july 19xx ruling letter granting exemption under sec_501 yes yes yes based on the above analysis it is determined that org was properly recognized as a tax-exempt mutual_insurance_company for years prior to december 20xx however due to the change in law the corporation no longer qualifies for tax-exempt status for tax years ended december 20xx december 20xx and december 20xx because it is not operated as a small insurance_company since its gross_receipts for each year exceed the limitations imposed by the pension fund equity act of 20xx form 886-a publish no irs gov department of the treasury-internal revenue service catalog number 20810w page of 7___ form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended 20xx legend org organization nare cc-1 company ax date cpa cpa state organization crganization as such it is recommended that the corporation’s tax-exempt status under sec_501 be revoked effective january 20xx taxpayer’s position the issue was discussed with the corporation’s representative cpa cpa during a phone call on september 20xx after discussion the new requirements for exemption under rc c imposed by the pension funding equity act of 20xx the cpa verbally concurred that the corporation did not qualify for exemption under sec_501 conclusion a org is an insurance_company pursuant to subchapter_l of the code for the taxable years 20xx 20xx and 20xx b although org is an insurance_company pursuant to subchapter_l of the code it does not qualify as a tax- exempt small insurance_company because its gross_receipts exceeded the new limitations imposed under sec_501 of the internal_revenue_code and related legislation as described in the pension funding equity act of 20xx c therefore revocation of the corporation’s tax-exempt under sec_501 is proposed effective j anuary 20xx d the corporation is required to file income_tax returns for calendar years ended december 20xx december 20xx and december 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page of 7__ 886-a form rev date schedule number or exhibit explanations of items name of taxpayer org se legend org organization n ime co-1l company date spa tax identification_number year period ended 20xx dollar_figuredollar_figure issue whether org meets the new requirements for tax-exempt status under sec_501 c as described in the pension funding act of 20xx facts amended articles of incorporation were filed with the state of xyz department of insurance on may 19xx changing the name of the organization to org with its principal office located in the primary purposes of the corporation are as follows xyz to insure the following kinds of property outside the corporate limits of cities and towns farm dwellings and other farm buildings and the contents of such buildings farm machinery and other farm equipment farm products livestock schoolhouses churches and such other risks as are owned principally by farmers to make upon such property and with the territorial limitations imposed by the 19xx act the following kinds of insurance a b insurance against loss or damage by fire and extended coverage including lightening windstorm hail and allied lines insurance against loss or damage including loss of rents use and occupancy caused by fire smoke smudge lightening or other electrical disturbance to issue policies of reinsurance to other mutual companies operating in this state and to accept policies of reinsurance from other companies and also to issue policies of insurance jointly with other companies internal_revenue_service records reveal that the corporation was granted exemption as a small insurance_company described in section s01 c of the internal_revenue_code in july 19xx neither the service nor the corporation has a copy of the corporation’s original application_for recognition of exemption or the july 19xx favorable ruling letter form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page of 7___ internal_revenue_service date september org address department of the treasury te_ge division golden gate avenue stop san francisco ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v
